Citation Nr: 1011605	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis.

2.  Entitlement to service connection for numbness and loss 
of feeling in both legs, claimed as secondary to 
spondylolisthesis.

3.  Entitlement to service connection for bilateral hearing 
loss.  


WITNESSES AT HEARING ON APPEAL

Appellant; R. E.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2010 
videoconference hearing before the undersigned at the RO.  A 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes obtaining 
private records from the Veteran's employers and affording 
the Veteran VA examinations under the facts and circumstances 
of this case.

First, the Veteran in this case contends that he has 
spondylolisthesis that pre-existed but was aggravated during 
active service.  Moreover, he contends that he recently began 
having numbness and loss of feeling in his legs that is 
secondary to the back disorder.  The Veteran's January 1971 
induction examination report indicates that a prior lumbar 
injury had been incurred in November 1970, due to lifting a 
heavy load.  He had then been seen by a chiropractor and 
treated with manipulation.  In August 1971, the Veteran 
reported severe back pain and was assessed with a back strain 
and spondylolisthesis at L5 over S1.  The following month, it 
was noted that he had low back pain with occasional radicular 
pain and numbness of the right foot.  It was recommended that 
the Veteran separate from service, and in November 1971, a 
Medical Board found that he was unfit for service by reason 
of a physical disability which was neither incurred nor 
aggravated by active service.  

Records from Central Washington Family Medicine show that the 
Veteran had complaints of low back and bilateral lower 
extremity pain in April 2007.  An MRI showed grade I 
spondylolisthesis and spondylolysis at L5-S1, as well as mild 
degeneration and bulging of the L4-L5 and L5-S1 discs.  

In light of the Veteran's competent statements regarding his 
current back and leg pain and numbness, and the service 
records which show treatment for a back condition as well as 
leg numbness during active service, the Board finds that a VA 
examination is necessary to clarify the nature of the 
Veteran's back and leg disorders and to determine whether 
active service aggravated his back disorder, and also whether 
his leg numbness was caused or aggravated by either active 
service or by the back disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Next, the Veteran contends that he has a current hearing loss 
disability that was caused or aggravated by active service.  
His January 1971 induction examination shows some hearing 
loss, but not to the level of a hearing loss disability as 
defined by VA regulations.  See 38 C.F.R. § 3.385.  The 
Veteran testified at his February 2010 Board hearing that he 
had undergone annual hearing tests from 1980 to 1984 at 
Columbia Ladder (his previous employer, which is no longer in 
business) and from 1990 to the present at Alexander Molding 
(his present employer).  However, reports of those hearing 
tests have not been associated with the claims file.  

In light of the Veteran's induction examination report which 
shows slight hearing loss at the time of entrance into active 
service, and his competent lay statements that he has a 
current hearing loss disability, the Board finds that VA's 
duty to assist includes attempting to obtain the hearing test 
results from the Veteran's two employers, and, if hearing 
loss disability is found, affording the Veteran a VA 
examination to determine whether his hearing loss was 
incurred or aggravated by active service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with 
regard to the causation or etiology of his 
currently claimed back and leg disorder(s).  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished, and a complete 
rationale for any opinion expressed should be 
provided.  The claims file, as well as a copy 
of this remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
identify all diagnosable back and leg 
disorder(s) currently present, and 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed back and 
leg disorder(s) was/were incurred during 
active service, or whether such 
incurrence is unlikely (i.e., less than 
a 50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached, to include the significance of 
the notation of a pre-existing back 
disorder in the Veteran's service 
treatment records, as well as the 
complaints of radicular leg pain during 
active service.

b.  If the Veteran's back and leg 
disorder(s) was/were not caused by 
active service, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed back and 
leg disorder(s) existed before service 
and was/were aggravated by active 
service, or whether such aggravation 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should 
describe the pre-existing baseline 
manifestations of any back and leg 
disorder which existed before the 
aggravation occurred, and identify the 
increased manifestations of the back 
and leg disorder which, in the 
expert's opinion, were proximately due 
to the Veteran's active service.  
Again, the examiner should discuss the 
relevance, if any, of the 
documentation of spondylolisthesis and 
radicular leg pain during active 
service.

c. If any identified leg disorder(s) 
was not incurred in or aggravated by 
active service, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed leg 
disorder(s) was/were caused or 
aggravated by his back disorder, or 
whether such causation or aggravation 
is unlikely (i.e., less than a 50-50 
probability).

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

e.  Note:  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

f.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  Obtain contact information from the 
Veteran for his employers, Alexander 
Molding and Columbia Ladder (recognizing 
that the latter appears to be out of 
business, but seeking the identity of the 
testing service if available), request the 
Veteran's hearing test results from those 
companies (or successor businesses), and 
associate them with the claims file.  If 
the records are unavailable or attempts to 
contact the employers are futile, it 
should be so noted in the claims file.

3.  Once the Veteran's hearing test results 
from his employers are associated with the 
claims file, afford the Veteran an 
examination with regard to the causation or 
etiology of his hearing loss disability.  Any 
and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should 
be accomplished, and a complete rationale for 
any opinion expressed should be provided.  
The claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history in 
conjunction with the examination.  

a.  Specifically, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that any currently diagnosed hearing 
loss disability was incurred during 
active service, or whether such 
incurrence is unlikely (i.e., less than 
a 50-50 probability).  The examiner must 
provide an explanation for the opinion 
reached, to include the significance of 
the hearing loss noted on the January 
1971 induction examination report.

b.  If the Veteran's hearing loss 
disability was not caused by active 
service, the examiner should address 
the issue of whether it is at least as 
likely as not (i.e., to at least a 
50/50 degree of probability) that any 
currently diagnosed hearing loss 
disability existed before service and 
was aggravated by active service, or 
whether such aggravation is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should describe the pre-
existing baseline manifestations of 
any hearing loss disability which 
existed before the aggravation 
occurred, and identify the increased 
manifestations of the hearing loss 
disability which, in the expert's 
opinion, was proximately due to the 
Veteran's active service.  Again, the 
examiner should discuss the 
significance of the January 1971 
hearing test results.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  Note:  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the report, and explain why this 
is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

